Citation Nr: 0738313	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate compensable rating for left carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.  
The veteran thereafter was a member of the Army Reserve until 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

Hearings were held at the RO in May 2004 and April 2005.  
Transcripts are on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in essence, contends that he should be rated 
separately for left carpal tunnel syndrome and residuals of 
injury to the anterior interosseus nerve of the left hand.   

The veteran is service connected for residuals of injury to 
the anterior interosseus nerve of the left hand.  Private and 
VA examiners have concluded that the diagnosed left carpal 
tunnel syndrome is also related to his original service 
connected injury.  Further, a VA physician, in August 1995, 
opined that the service connected left anterior interosseus 
nerve injury is a separate entity from left carpal tunnel 
syndrome.  The VA compensation examinations reports do not 
clearly delineate the manifestations that are attributable to 
residuals of the injury to the anterior interosseus nerve 
versus left carpal tunnel syndrome, to the extent they may be 
separate.  Nor is it clear if it is possible to define 
symptoms that are relatable to the two different 
disabilities.  Further clarification and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his disabilities of 
the left upper extremity.  If information 
is provided in sufficient detail, the 
RO/AMC should make arrangements to obtain 
all the records of the treatment afforded 
to the veteran from all the sources listed 
by him that are not already on file.  

2.  The RO/AMC should then schedule the 
veteran for a neurological VA examination 
(whether or not additional records are 
obtained) to determine the current 
severity of his disabilities of the left 
upper extremities.  All indicated tests 
and studies should be accomplished and the 
findings reported in detail.  If possible, 
the examiner should delineate those 
manifestations that can be objectively 
attributable to residuals of injury to the 
anterior interosseus nerve versus left 
carpal tunnel syndrome.  If these 
disorders essentially present the same 
symptoms, that should be set forth.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



